Citation Nr: 0937347	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1983 and from October 1992 to June 1994.

This appeal the Board of Veterans' Appeals (Board) is from a 
July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The medical evidence does not establish a correlation between 
the Veteran's erectile dysfunction and his service-connected 
diabetes mellitus type II.


CONCLUSION OF LAW

The criteria are not met for SMC for loss of use of a 
creative organ.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.350 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq (West 2002 & Supp. 2009).  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  That is, by way 
of a letter dated in November 2003 and provided to the 
Veteran prior to the July 2004 rating decision on appeal, the 
RO advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the Veteran in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2002).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, since his claim 
is being denied, no effective date or schedular evaluation 
will be assigned, so not receiving notice concerning these 
downstream elements of his claim is nonprejudicial, i.e., 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service, VA, and private treatment 
records are in the file and he has been afforded a VA 
examination in connection with his claim.  The Veteran has at 
no time referenced available outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
with respect to each claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Analysis

It is provided under 38 U.S.C.A. § 1114(k) where a Veteran, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of one or more creative 
organs then compensation shall be awarded for such loss or 
loss of use.  Impotence is tantamount to loss of use of a 
creative organ.

The Veteran complains of impotence and ascribes this 
condition to his service-diabetes mellitus type II.  
Specifically, he contends that his erectile problems began 
shortly after diagnosis of his diabetes at which time he was 
placed on ACE (Angiotensin Converting Enzyme) inhibitors for 
renal protection and also on alpha blocker for symptoms of 
lower urinary tract obstruction.  

Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board nor by the Veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (finding that the Board is prohibited from exercising 
its own independent judgment to resolve medical questions) 
and Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(noting that a lay person without medical training is not 
competent to comment on medical matters).  See also 38 C.F.R. 
§ 3.159 (stating that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

A July 2004 report of VA examination includes a diagnosis of 
erectile dysfunction probably due to testosterone deficiency, 
no relationship to his diabetes since he has no evidence of 
diabetic neuropathy or diabetic vasculopathy.  The examiner 
further commented that the Veteran's erectile dysfunction is 
probably contributed to by medication for kidneys and 
prostate.  

A subsequent addendum to this examination report notes that 
the Veteran's testosterone level was 3.8 which is low normal.  
However, the examiner still concluded that the Veteran's 
erectile dysfunction is probably due to a low normal 
testosterone aggravated by his medications for renal 
protection which are antihypertensive drugs and for his 
symptoms of enlarged prostate.  

The July 2004 opinion and subsequent addendum are 
comprehensive and provide a basis for the conclusion reached.  
In essence, the examiner concluded there was no basis to 
associate the Veteran's erectile dysfunction to his service-
connected diabetes.

The Board places great probative value on the well-reasoned 
July 2004 opinion and subsequent addendum.  These reports are 
definitive, based upon examination of the Veteran, and 
supported by detailed rationale.  Accordingly, the opinions 
are found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 
As there is no competent evidence that relates the Veteran's 
reported erectile dysfunction or impotence to service or to a 
service-connected disability, the Board concludes that the 
criteria for SMC based on the loss of use of a creative organ 
have not been met.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
current claim.  However, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on medical matters, 
such as whether he has lost the use of his creative organ due 
to a service-connected disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (noting that a layman is generally not 
capable of opining on matters requiring medical knowledge).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for SMC for loss of use of a creative organ is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


